DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 3/10/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021 and 2/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election of Group 2 (claims 1, 3-5, 10, 12-13 and 15) in the reply filed on 3/10/2022 is acknowledged. 4.	Applicant's also ask to consider claims 25-27. Hence claims 1, 3-5, 10, 12-13,15 and 25-27 are considered in this office action. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 17-22,24-27,30-33,35-37 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

	Amended claims 32 and 37 and new claim 43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 32 and 37 comprising MEMS etalon, and claim 43 comprising a silicon-on-glass wafer. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32, 37 and 43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Note: withdrawn claims may be rejoined upon the finding of allowable subject matters following a proper claim amendment.

Specification
Drawings
The drawing figures are objected to under 37 CFR 1.83(a) because the denotes in figures, “23”, “31”, “32”, “42”, “43”, “44”, “45”, “47”, “51”, “62” and “68” are not specified in specification disclosure. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10, 12-13, 15 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “at least one microscopic dimension” (line 7) is vague and renders the claims indefinite. The term does not specify a value or a range of the microscopic dimension. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3-5, 10, 12-13, 15 and 25-27 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12-13, 15 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Rangaswamy et al (US 8919724).

Regarding Claim 1, Rangaswamy teaches an optical unit (abstract; fig. 1), comprising: 

a lens (fig. 1, 10) and 
a frame that is configured to support the lens (fig. 1, 110, 120);
 
wherein the lens has a coefficient of thermal expansion (CTE) of a first value; wherein the frame has a CTE of a second value; wherein the first value differs from the second value (col. 4, line 34-40, As frame 110 (and associated plurality of flexures 120) and element 10 may have differing coefficients of thermal expansion): and 

wherein at least one of the lens and the frame comprises a flexible interface (fig. 1, 110, 120) for compensating for differences between thermal expansions of the lens and of the frame (col. 2, line 1-8, The mount 100 further includes a plurality of intermediate bonds, arranged between the plurality of grooved flexures and the mountable element. The intermediate bonds are configured to cushion the mountable
element against an acceleration of the mount, and to compensate for a mismatch between different coefficients of thermal expansion of the flexures and the mountable element, so as to reduce a distortion of the mountable element), 

wherein the frame comprises multiple grooves that have at least one microscopic dimension and form the flexible interface (figs. 2 and 3; 130 and grooves between 120s).

Regarding Claim 3, Rangaswamy teaches the optical unit according to claim 1, wherein at least some of the multiple grooves are formed in an overlap area between the lens and the frame (fig. 2, 120, 130-groove, 10-lens).

Regarding Claim 4, Rangaswamy teaches the optical unit according to claim 1, wherein at least some of the multiple grooves are formed outside of an overlap region between the lens and the frame (figs, 2 and 3, grooves between 120s or grooves in 120s).

Regarding Claim 5, Rangaswamy teaches the optical unit according to claim 1 wherein at least some of the multiple grooves include any one of the following: radial grooves, co-axial circular grooves, curved grooves, curved grooves that extend from an interior space defined by the frame (figs. 2 and 3, 130).

Regarding Claim 10, Rangaswamy teaches the optical unit according to claim 1, wherein at least some of the multiple grooves comprise a line and at least one additional through-hole (fig. 2. groove130 comprise a vertical line; fig. 5, hole 150 in 130).

Regarding Claim 12, Rangaswamy teaches the optical unit according to claim 1, wherein at least some of the multiple grooves differ from each other by at least one out of shape and size (figs. 2 and 3, grooves 130 and grooves in 120s are different shapes).

Regarding Claim 13, Rangaswamy teaches the optical unit according to claim 1, wherein at least some of the multiple grooves are arranged in one of the following arrangements: a radially symmetrical manner around an interior space defined by the frame; and a radially asymmetrical manner around an interior space defined by the frame (figs. 2 and 3, 130s-- radially symmetrical).

Regarding Claim 15, Rangaswamy teaches the optical unit according to claim 1, wherein at least one groove of the multiple grooves at least one of: variable width; and fixed width ((figs. 2 and 3, 130-- fixed width).

Regarding Claim 25, Rangaswamy teaches the optical unit according to claim 1, further comprising a flexure; wherein the frame is mechanically coupled to the flexure (fig, 3, 110, 120).

Regarding Claim 26, Rangaswamy teaches the optical unit according to claim 1, wherein the frame comprises one or more flexures (fig. 3, 120s).

Regarding Claim 27, Rangaswamy teaches the optical unit according to claim 1, wherein the frame comprises multiple flexures and at least some of the multiple flexures comprise linear grooves or curved grooves (figs, 2 and 3, 120s, 130s).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Sivaslian (US 3601343).

Regarding Claim 1, Sivaslian teaches an optical unit (abstract; fig. 1), comprising: 

a lens (fig. 1, 1) and 
a frame that is configured to support the lens (fig. 1, 3, 4, 6);
 
wherein the lens has a coefficient of thermal expansion (CTE) of a first value; wherein the frame has a CTE of a second value; wherein the first value differs from the second value (col. 1, line 20-23, a lens or a mirror, has a different thermal expansion coefficient from that of the mount), and 

wherein at least one of the lens and the frame comprises a flexible interface (fig. 1, 3, 4, 6) for compensating for differences between thermal expansions of the lens and of the frame (abstract, line 1-5, A strain-free mount, for supporting an object, such as synchrostator or an optical element, relative to a base such as to allow only radial (volumetric) relative expansion or contraction; col. 1, 63-66, to provide a mount which permits relative radial movement between a supported body and a base), 

wherein the frame comprises multiple grooves that have at least one microscopic dimension and form the flexible interface (fig. 1, 3, 4; -grooves between 4s).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872